Appeal from a judgment of the Supreme Court (Teresi, J.), entered April 14, 2005 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying his request for parole release.
Petitioner is serving a sentence of 25 years to life following his 1977 conviction of murder in the second degree. Petitioner made his second appearance before the Board of Parole in December 2003 and his request for parole release was again denied. Following an unsuccessful administrative appeal, petitioner commenced this CPLR article 78 proceeding. Supreme Court dismissed the petition and we affirm.
We are unpersuaded by petitioner’s contention that the Board failed to considered appropriate statutory factors in denying his request for parole release. Although the determination herein mentions only the nature of the instant offense and the fact that he was on parole from another murder conviction at the time of the instant offense, the Board was not required to discuss or give equal weight to all the factors it considered in rendering its determination (see Matter of Mendez v New York State Bd. of Parole, 20 AD3d 742 [2005]). Moreover, the parole interview transcript establishes that the Board considered all relevant statutory factors, including petitioner’s numerous institutional achievements, acceptable disciplinary record and plans upon release and noted that it would review the numerous letters submitted in support of petitioner’s release (see Executive Law § 259-i; Matter of Cartagena v New York State Bd. of Parole, 20 AD3d 751 [2005]). Inasmuch as the record *949establishes that the Board considered appropriate statutory factors in rendering its discretionary determination, and there being no “ ‘showing of irrationality bordering on impropriety’ ” (Matter of Silmon v Travis, 95 NY2d 470, 476 [2000], quoting Matter of Russo v New York State Bd. of Parole, 50 NY2d 69, 77 [1980]), further judicial review is precluded (see Executive Law § 259-i; Matter of Vargas v New York State Bd. of Parole, 20 AD3d 738 [2005]). Petitioner’s remaining contentions have been reviewed and found to be without merit.
Cardona, P.J., Spain, Carpinello, Mugglin and Rose, JJ., concur. Ordered that the judgment is affirmed, without costs.